Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00042-CV

        Joseph M. ESPARZA d/b/a Volaire Jet Interiors and Volaire Jet Interiors, Inc.,
                                     Appellants

                                              v.

                                    Chad F. CHRISTIAN,
                                          Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2017CV03128
                       Honorable David J. Rodriguez, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s October 17, 2017
judgment is VACATED, and this appeal is DISMISSED. The costs of this appeal are taxed against
the appellants.

       SIGNED September 26, 2018.


                                               _________________________________
                                               Irene Rios, Justice